Exhibit 10.1

EXECUTION VERSION

PURCHASE AND INVESTMENT AGREEMENT

This Purchase and Investment Agreement (this “Agreement”) is made as of
April 21, 2011, among American Apparel, Inc, a Delaware corporation (the
“Company”), Michael Serruya and the other persons named on the signature pages
hereto (collectively, the “Purchasers” and, each, a “Purchaser”).

WHEREAS, the Company desires to issue and sell to each Purchaser, and each
Purchaser desires to purchase from the Company, the aggregate number of shares
of the Company’s common stock, par value $.0001 per share (the “Common Stock”),
set forth opposite such Purchaser’s name on Annex A hereto (such shares,
collectively, the “Initial Shares”) at a price of $0.90 per share (the “Per
Share Price”), for the aggregate cash purchase price set forth opposite such
Purchaser’s name on Annex A hereto (with an aggregate number of Initial Shares
for all Purchasers of 15,776,506 shares and an aggregate purchase price for all
Purchasers of $14,198,856);

WHEREAS, as a condition to the Purchasers purchasing the Initial Shares, the
Purchasers are requiring that the Company (i) grant to the Purchasers the
Purchase Right (as defined below) to purchase the number of additional shares of
Common Stock set forth opposite such Purchaser’s name on Annex A hereto at the
Per Share Price, subject to adjustment as described herein (such shares, the
“Purchase Right Shares” and, together with the Initial Shares, the “Shares”)
(with an aggregate number of Purchase Right Shares for all Purchasers of
27,443,173 shares), on the terms and conditions set forth in this Agreement, and
(ii) grant to the Purchasers the registration rights set forth in this
Agreement;

WHEREAS, in addition, as a condition to the Purchasers purchasing the Initial
Shares, the Purchasers also are requiring that Dov Charney, the Company’s
Chairman and Chief Executive Officer (“Charney”), be provided a right to receive
additional shares as anti-dilution protection if the market price of the Common
Stock meets certain thresholds, on the terms and conditions described herein;
and

WHEREAS, the Shares are being offered and, as applicable, sold and issued to the
Purchasers, on the terms and subject to the conditions set forth herein, without
registration under the Securities Act of 1933, as amended (the “Securities
Act”), in reliance on an exemption from the registration requirements under the
Securities Act.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, mutual covenants and agreements set forth herein,
the parties hereto agree as follows:

SECTION 1. PURCHASE AND SALE OF THE INITIAL SHARES.

1.1 Agreement to Purchase and Sell the Initial Shares. Subject to the terms and
conditions set forth in this Agreement, at the Closing (as defined below), the
Company shall sell to each Purchaser, and each Purchaser shall purchase from the
Company, the number of Initial Shares set forth opposite such Purchaser’s name
on Annex A hereto for an aggregate



--------------------------------------------------------------------------------

amount in cash equal to the dollar amount set forth opposite such Purchaser’s
name on Annex A hereto (the “Purchase Price” and, the transaction described in
this Section 1.1, the “Sale,” in each case with respect to such Purchaser).

1.2 Closing. Subject to the satisfaction or waiver of the applicable conditions
set forth in Section 5 hereof, the closing of each Purchaser’s Sale (the
“Closing”) shall occur on April 26, 2011 at the offices of Skadden, Arps, Slate,
Meagher & Flom LLP, 300 South Grand Avenue, Suite 3400, Los Angeles, California
90071, or such other date or place that the Company and the Purchasers shall
agree in writing (the date of the Closing under this Agreement is hereinafter
referred to as the “Closing Date”).

1.3 Delivery and Payment.

(a) Within five business days after the Closing, the Company shall deliver or
cause to be delivered to each Purchaser a stock certificate or certificates
evidencing, in the aggregate, the number of such Purchaser’s Initial Shares with
the legend required by Section 6.2 hereof, such stock certificate(s) to be in
the denomination(s) and issued in the name(s) specified to the Company by such
Purchaser. Notwithstanding the actual delivery date of the certificate(s), the
name(s) specified to the Company by such Purchaser shall for all purposes be the
registered beneficial owner(s) of such shares as of the Closing Date.

(b) At or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company such Purchaser’s Purchase Price, by wire transfer of
immediately available funds to the account designated by the Company.

SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to each Purchaser as follows:

2.1 Issuance and Delivery of Shares. The Initial Shares have been duly
authorized and, when issued by the Company in the Sale in compliance with the
provisions of this Agreement, (a) shall be free and clear of any and all liens,
security interests, options, claims, encumbrances or restrictions (collectively,
“Liens”), except for such restrictions on transfer or ownership as set forth in
this Agreement or otherwise imposed by applicable federal or state securities
laws or by such Purchaser, (b) shall have been duly authorized and validly
issued, (c) shall be fully paid and nonassessable and (d) shall have been issued
in compliance with all applicable federal and state securities laws. The
Purchase Right Shares have been duly authorized, subject to receipt of the
Stockholder Approval (as defined below), and, when issued by the Company
pursuant to the Purchase Right in compliance with the provisions of this
Agreement, (a) shall be free and clear of any and all Liens, except for such
restrictions on transfer or ownership as set forth in this Agreement or
otherwise imposed by applicable federal or state securities laws or by such
Purchaser, (b) shall have been duly authorized and validly issued, (c) shall be
fully paid and nonassessable and (d) shall have been issued in compliance with
all applicable federal and state securities laws. The issuance and delivery of
the Shares are not subject to any preemptive or similar rights, except as
described in this Agreement and in Section 5.14(b) of the Credit Agreement,
dated as of March 13, 2009, as it may be amended, amended

 

2



--------------------------------------------------------------------------------

and restated, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among the Company, certain subsidiaries of the Company as facility
guarantors, Wilmington Trust FSB, in its capacity as administrative agent and in
its capacity as collateral agent thereunder, Lion Capital (Americas) Inc., as a
lender, and Lion/Hollywood L.L.C. (“Lion”), as a lender, and the other lenders
from time to time party thereto.

2.2 Authorization; Validity of Agreement; Company Action. The Company has the
requisite corporate power and authority to execute and deliver this Agreement
and to perform its obligations under this Agreement and to consummate the
Transactions (as defined below), subject, in the case of the Charney
Anti-Dilution Provision and the issuance of the Purchase Right Shares, to
receipt of the Stockholder Approval. The execution and delivery by the Company
of this Agreement and the consummation by the Company of the Transactions have
been duly authorized by, and this Agreement and the Transactions have been
validly approved by, the requisite vote of the Company’s Board of Directors and
Audit Committee, subject, in the case of the Charney Anti-Dilution Provision and
the issuance of the Purchase Right Shares, to receipt of the Stockholder
Approval. This Agreement has been duly executed and delivered by the Company
and, assuming due authorization, execution and delivery of this Agreement by
each Purchaser and, in the case of the Charney Anti-Dilution Provision and the
issuance of the Purchase Right Shares, receipt of the Stockholder Approval, is a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject, as to enforcement, to (i) applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws now or
hereinafter in effect affecting creditors’ rights generally and (ii) general
principles of equity. As used herein, (a) “Stockholder Approval” means the
requisite approval by the holders of the Common Stock under the NYSE Amex
Company Guide, the Delaware General Corporation Law and the Company’s
organizational documents, as applicable, of (i) the grant of the Charney
Anti-Dilution Provision and the issuance of the shares of Common Stock
thereunder, (ii) an amendment to the Company’s Certificate of Incorporation to
increase the number of authorized shares of Common Stock in a number sufficient
to include the Shares initially issuable pursuant to the Purchase Rights and the
shares issuable under the Charney Anti-Dilution Provision, and (iii) the
issuance of the Purchase Right Shares and the issuance of shares under the
similar purchase right to be granted to Charney under the Charney Purchase
Agreement (as defined below); and (b) “Transactions” means the Sale, the
entering into and granting of the Purchase Rights, the issuance of the Shares,
including any Additional Shares (as defined below), and the granting of the
Charney Anti-Dilution Provision and the issuance of shares of Common Stock to
Charney thereunder.

2.3 Consents and Approvals. Assuming the accuracy of the representations and
warranties of each Purchaser set forth in Section 3 hereof, no filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any court or any federal, state, local or other governmental or
regulatory authority, agency or body, court or arbitrator (each, a “Governmental
Authority”) or third party is necessary or required by or with respect to the
Company for the execution by the Company of this Agreement, the performance by
the Company of its obligations under this Agreement or the consummation by the
Company of the Transactions, other than the Stockholder Approval.

 

3



--------------------------------------------------------------------------------

2.4 No Conflict. None of the execution, delivery or performance by the Company
of this Agreement nor the consummation by the Company of the Transactions,
subject to receipt of the Stockholder Approval, will conflict with, violate,
constitute a breach of or a default under or pursuant to (i) the Company’s or
its subsidiaries’ organizational documents, (ii) any bond, debenture, note, loan
or other evidence of indebtedness, indenture, mortgage, deed of trust, lease or
any other agreement or instrument (collectively, “Applicable Contracts”) to
which the Company or any of its subsidiaries is a party or by which it is bound,
or (iii) any federal, state or local law, or any judgment, decree, rule,
regulation, order, writ, determination, award or injunction (collectively,
“Applicable Law”) binding upon the Company or its subsidiaries, except in the
case of clauses (ii) and (iii) as would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the business,
condition (financial or otherwise), operations, assets or liabilities of the
Company and its subsidiaries, taken as a whole, or enjoin, prevent or materially
delay the consummation of the Transactions by the Company (collectively, a
“Material Adverse Effect”).

2.5 No Proceedings. There is no action, claim, suit, demand, hearing, notice of
violation or deficiency, or proceeding pending or, to the Company’s knowledge,
threatened against the Company or any of its subsidiaries by Governmental
Authorities or any third party that would be reasonably likely, individually or
in the aggregate, to enjoin, prevent or materially delay the consummation by the
Company of the Transactions.

2.6 No Solicitation; No Integration. Neither the Company nor any of its
subsidiaries, nor any person acting on its or their behalf, (i) has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Shares, (ii) has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under any circumstances
that would require registration of the Shares under the Securities Act or
(iii) other than the transactions contemplated by the Purchase Agreement, dated
as of March 24, 2011 (the “March 24 Purchase Agreement”), between the Company
and Charney, and the Charney Purchase Agreement (together, the “Other Purchase
Agreements”), has issued any securities which may be integrated with the sale of
the Shares to the Purchaser for purposes of the Securities Act or of any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated, nor will the
Company or any of its subsidiaries or affiliates take any action or steps that
would require registration of any of the Shares under the Securities Act or
cause the offering of the Shares to be integrated with other offerings (other
than the other Transactions). Assuming the accuracy of the representations and
warranties of the Purchaser in Section 3 of this Agreement, the offer and sale
of the Shares by the Company to the Purchaser pursuant to this Agreement will be
exempt from the registration requirements of the Securities Act.

2.7 Capitalization and Additional Issuances. The authorized and outstanding
capital stock of the Company on a fully diluted basis (as defined below) as of
the date of this Agreement and as of the Closing Date are set forth in the
schedule delivered by the Company to the Purchasers on the date hereof (the
“Schedule”). Except as set forth in the Schedule and except as described in the
Company’s SEC filings (collectively, the “Reports”), there are no

 

4



--------------------------------------------------------------------------------

options, warrants, or rights to subscribe to, or securities, rights,
understandings or obligations convertible into or exchangeable for, or giving
any right to subscribe for, any shares of capital stock or other equity interest
of the Company. Except as set forth in Section 5.14(b) of the Credit Agreement,
there are no outstanding agreements for preemptive or similar rights affecting
the Common Stock. As used in this Agreement, “fully diluted” as of an applicable
date shall be calculated giving effect to the exercise, exchange and conversion
of all securities exercisable, exchangeable or convertible for Common Stock,
including without limitation all then outstanding warrants, options, restricted
stock and rights to purchase shares (in each case whether or not vested or
exercisable), but not giving effect to the issuance of shares reserved under
stock, incentive or other employee benefit plans or employment agreements to the
extent not yet issued, and, except for calculations to be made as of the date of
this Agreement, also giving effect to the issuance of the Initial Shares, full
exercise of the Purchase Right (including any Additional Shares) and issuance of
the maximum number of shares issuable under the Charney Anti-Dilution Provision.

2.8 No Market Manipulation. The Company has not, and to its knowledge no one
acting on its behalf has, taken, and the Company will not, and will not cause
any person acting on its behalf to, take directly or indirectly, any action
designed to, or that might reasonably be expected to, cause or result in
stabilization or manipulation of the price of the Common Stock to facilitate the
sale or resale of the Shares.

2.9 Information Concerning Company. The Form 10-K (as defined below) when filed,
did not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading with respect to the
period covered by the report.

2.10 Reporting Company/Not a Shell Company. The Company is a publicly-held
company subject to reporting obligations pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the Common
Stock is registered pursuant to Section 12(b) of the Exchange Act. Pursuant to
the provisions of the Exchange Act, the Company has filed all reports and other
materials required to be filed thereunder with the SEC during the preceding
twelve months, other than the amendment to the Company’s Form 10-K for the year
ended December 31, 2009 referred to in Amendment No. 4 thereto filed with the
SEC on February 7, 2011. As of the Closing Date, the Company is not an issuer
defined in Rule 144(i) under the Securities Act.

2.11 Listing. The Company’s Common Stock is quoted on the NYSE Amex under the
symbol APP.

2.12 No Brokers. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for persons engaged by any Purchasers or its investment advisor) relating
to or arising out of the transactions contemplated hereby. The Company shall
pay, and hold each Purchaser harmless against, any liability, loss or expense
(including, without limitation, attorney’s fees and out-of-pocket expenses)
arising in connection with any such claim.

 

5



--------------------------------------------------------------------------------

2.13 No Other Representations. Except for the representations and warranties
made by the Company that are contained in this Section 2, none of the Company,
or any of its officers, directors, employees, stockholders, affiliates, agents,
advisors or other representatives, or any other person or entity acting on
behalf of the Company, makes any representations or warranties, express or
implied, and the Company hereby expressly disclaims any other representations or
warranties made with respect to the Company or its subsidiaries or affiliates,
the Shares or the Transactions.

SECTION 3. REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

Each Purchaser represents and warrants to the Company as follows:

3.1 Authority. Such Purchaser has the requisite legal capacity and authority to
execute and deliver this Agreement, to perform his obligations under this
Agreement and to consummate the Transactions to which he is a party. This
Agreement has been duly executed and delivered by such Purchaser and, assuming
due authorization, execution and delivery of this Agreement by the Company, is a
valid and binding obligation of such Purchaser and is enforceable by the Company
against such Purchaser in accordance with its terms, subject, as to enforcement,
to (i) applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws now or hereinafter in effect affecting creditors’ rights generally and
(ii) general principles of equity.

3.2 Consents and Approvals. No filing with, or authorization, approval, consent,
license, order, registration, qualification or decree of, any Governmental
Authority or third party is necessary or required by or with respect to such
Purchaser for the execution by such Purchaser of this Agreement, the performance
by such Purchaser of his obligations under this Agreement or the consummation by
the Purchaser of the Transactions to which he is a party.

3.3 No Conflict. None of the execution, delivery or performance by such
Purchaser of this Agreement nor the consummation by such Purchaser of the
Transactions to which he is a party will conflict with, violate, constitute a
breach of or a default under or pursuant to (i) any Applicable Contracts to
which such Purchaser is a party or by which he is bound, or (ii) any Applicable
Law binding upon such Purchaser.

3.4 No Proceedings. There is no action, claim, suit, demand, hearing, notice of
violation or deficiency, or proceeding pending or, to the Purchaser’s knowledge,
threatened against such Purchaser by Governmental Authorities or any third party
that would be reasonably likely, individually or in the aggregate, to enjoin,
prevent or materially delay the consummation by such Purchaser of the
Transactions to which he is a party.

3.5 Investment Representations.

(a) Such Purchaser (i) is an “accredited investor” as defined in Rule 501(a)
under the Securities Act, (ii) (A) except for this Agreement, the
confidentiality agreement, dated on or about March 29, 2011 between such
Purchaser and the Company (the “Confidentiality Agreement” and, collectively for
all of the Purchasers, the “Confidentiality

 

6



--------------------------------------------------------------------------------

Agreements”) and the Other Purchase Agreements, has not entered into and is not
aware of any agreements, arrangements or understandings with the Company, any of
the Company’s officers, directors, employees, stockholders or affiliates or any
third parties (written or oral) relating to the purchase, holding or disposition
of any Shares or the Purchase Right, or any other third party investment (debt
or equity) in the Company, and (B) has disclosed to the Company’s Audit
Committee any relationships (including business relationships) between the
Purchaser, on the one hand, and the Company or any of the Company’s executive
officers and directors as identified in the Reports, on the other hand (if any),
(iii) acknowledges that the issuance of the Shares has not been, and will not
be, registered under the Securities Act or under any state securities laws,
(iv) is acquiring the Shares pursuant to an exemption from registration under
the Securities Act solely for investment with no present intention to distribute
any of the Shares to any person, (v) will not sell or otherwise dispose of any
of the Shares, except in compliance with the registration requirements of the
Securities Act (including the registration rights granted in this Agreement) and
any other applicable securities laws or pursuant to an applicable exemption
therefrom, (vi) has such knowledge and experience in financial and business
matters and in investments of this type that he is capable of evaluating the
merits and risks of his investment in the Shares and of making an informed
investment decision and has so evaluated the merits and risks of such investment
and without reliance upon the Company made his own analysis and decision to
consummate the Transactions to which he is a party, (vii) is able to bear the
economic risk of an investment in the Shares and is able to afford a complete
loss of such investment, (viii) is knowledgeable with respect to the Company and
its condition (financial and otherwise), results of operations, businesses,
properties, plans and prospects, has received and reviewed the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2010 as filed with
the Securities and Exchange Commission (the “SEC”) on March 31, 2011 (the “Form
10-K”) and a copy of the Company’s current 13-week cash flow forecast, has had a
reasonable opportunity to ask questions of the Company and its representatives,
including with respect to the disclosure in the Form 10-K and the Company’s
results of operations, assets and liabilities, condition (financial and
otherwise), management and prospects, and discussions with the Company’s
lenders, and the Company or its representatives have answered to the
satisfaction of such Purchaser all inquiries that such Purchaser has put to the
Company. Such Purchaser acknowledges that such Purchaser was afforded the
opportunity to conduct due diligence on the Company prior to execution of this
Agreement and that such Purchaser found no evidence of any breach of Section 2.9
of this Agreement.

(b) Such Purchaser understands that nothing in this Agreement or any other
materials presented to such Purchaser in connection with the purchase and sale
of the Shares constitutes legal, tax or investment advice. Such Purchaser has
consulted such legal, tax and investment advisors as he, in his sole discretion,
has deemed to be necessary or appropriate in connection with his purchase of the
Shares, and he relies solely on such advisors and not on any statements or
representations of the Company or any of the Company’s agents or representatives
with respect to such legal, tax and investment consequences. Such Purchaser
understands that he, and not the Company, shall be responsible for his own tax
liability that may arise as a result of the Transactions to which he is a party.

3.6 No Market Manipulation. Such Purchaser has not, and to its knowledge no one
acting on its behalf has, taken, and such Purchaser will not and will not cause
any person

 

7



--------------------------------------------------------------------------------

acting on its behalf to, take, directly or indirectly, any action designed to,
or that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Shares.

SECTION 4. COVENANTS

4.1 Purchase Right. The Purchasers shall have the right to purchase from the
Company at the lower of (x) the Per Share Price and (ii) the lowest New Issuance
Purchase Price (as defined below) prior to any exercise of the Purchase Right
the aggregate number of Purchase Right Shares set forth opposite such
Purchaser’s name on Annex A hereto (the “Initial Purchase Right Shares”),
subject to adjustment as set forth in Section 4.1(c), (d), (e) and (f) below, on
the following terms and conditions (the “Purchase Right”):

(a) Each Purchaser may exercise its proportionate share, based on the number of
Initial Shares purchased, of the Purchase Right, in whole or in part (but in a
minimum increment of $1.0 million unless less than $1.0 million then remains to
be exercised under such Purchaser’s proportionate share of the Purchase Right or
such Purchaser’s proportionate share of the Purchase Right was initially less
than $1.0 million), at any time prior to the applicable Expiration Date (as
defined below), by written notice to the Company accompanied by payment by the
Purchasers of an amount equal to the product of the Per Share Price and the
number of Purchase Right Shares. In the event of an exercise of the Purchaser
Right in accordance with and subject to the terms and conditions of this
Section 4.1, certificates for the Purchase Right Shares so purchased shall be
dated the date of such exercise and delivered to the Purchasers within a
reasonable time, not exceeding five business days after such exercise, and such
Purchaser shall be deemed for all purposes to be the holder of the Purchase
Right Shares so purchased as of the date of such exercise.

(b) The Purchase Right shall expire automatically and in accordance with its
terms, without any action on the part of any Purchaser or the Company, on the
180th following the Closing Date (the “Initial Expiration Date”); provided, that
if Stockholder Approval is required for the issuance of the Purchase Right
Shares and such Stockholder Approval is not obtained at least 30 days prior to
the Initial Expiration Date, then the Initial Expiration Date shall be extended
to the date that is 30 days after the date such Stockholder Approval is obtained
(the “Extended Expiration Date”); provided further, that if a New Issuance (as
defined below) occurs after the Initial Expiration Date (as it may be extended
to the Extended Expiration Date) and prior to the first anniversary of the
Closing Date (a “Post-Expiration New Issuance”), the Purchase Right shall again
be exercisable, but only for that number of Additional Shares referred to in
Section 4.1(c) below for which the Purchase Right was adjusted as a result of
such Post-Exercise New Issuance and not for any other Purchase Right Shares,
until and including the first anniversary of the Closing Date (the
“Post-Expiration New Issuance Expiration Date” and, together with the Initial
Expiration Date and the Extended Expiration Date, the applicable “Expiration
Date”), on which Post-Expiration New Issuance Date the right to exercise the
Purchase Right for the Additional Shares shall expire automatically and in
accordance with its terms, without any action on the part of any Purchaser or
the Company.

 

8



--------------------------------------------------------------------------------

(c) Until the first anniversary of the Closing Date, in the event the Company
issues additional shares of Common Stock (or securities exercisable,
exchangeable or convertible for Common Stock) in exchange for cash (each, a “New
Issuance”), the number of Purchase Right Shares that may be purchased upon
exercise of the Purchase Right shall be increased by an aggregate number (the
“Additional Shares”) sufficient to offset any reduction in the Purchasers’
percentage beneficial ownership of the Common Stock as a result of such New
Issuance (calculated immediately prior to and after such New Issuance assuming,
to the extent that the Purchase Right is still then exercisable, the full
purchase under such Purchaser’s Purchase Right), but in each case not including
any dilution such Purchaser may experience from:

(i) the Transactions (including the issuance of the Initial Shares, the issuance
of the Purchase Right Shares (including any Additional Shares), the issuance of
shares pursuant to the Charney Anti-Dilution Provision and any adjustment to the
number of shares issuable pursuant to any Purchase Right or the Charney
Anti-Dilution Provision);

(ii) any other investments made by any Purchaser or by Charney, including
without limitation the Other Purchase Agreements;

(iii) any new warrants issued to Lion or its affiliates or assignees pursuant to
the Credit Agreement or to any other bank or non-convertible debt lender
pursuant to its credit agreement or any adjustments of any warrants held by SOF
Investments, L.P.—Private IV or Lion or their respective affiliates or assignees
(including without limitation as a result of any New Issuance or any of the
transactions referred to in the immediately preceding clauses (i) and
(ii) above); or

(iv) shares issued or the issuance or grants of, or units to purchase, Common
Stock pursuant to the Company’s stock option plans, employee stock purchase
plans or other benefit plans outstanding as they exist from time to time or
employment agreements with employees of the Company or its subsidiaries.

(d) If the Company consummates a New Issuance that results in an adjustment of
the Purchase Right by a number of Additional Shares pursuant to Section 4.1(c),
the Company shall, as soon as practicable following the issuance of shares in
such New Issuance, issue to each Purchaser that number of shares of Common Stock
equal to (i) the number of shares that such Purchaser would have acquired at the
Closing Date for his respective Purchase Price had such Purchaser paid the New
Issuance Purchase Price instead of the Per Share Price, minus (b) the number of
shares of Common Stock such Purchaser purchased at the Closing Date or otherwise
received in respect of previous New Issuances; provided further that all
calculations made hereunder shall be appropriately adjusted for stock splits,
stock dividends and similar events and that if there is more than one such New
Issuance the New Issuance Purchase Price used to make the calculations under
this Section 4.1(d) shall be the lowest such New Issuance Purchase Price.

 

9



--------------------------------------------------------------------------------

(e) If at any time the Company shall (i) subdivide or reclassify its outstanding
shares of Common Stock into a larger number of shares of Common Stock, or
(ii) combine or reclassify its outstanding shares of Common Stock into a smaller
number of shares of Common Stock, then (i) the number of shares of Common Stock
for which the Purchase Right is exercisable immediately after the occurrence of
the effective date of such subdivision, combination or reclassification shall be
adjusted to equal the number of shares of Common Stock which a record holder of
the same number of shares of Common Stock for which the Purchase Right is
exercisable immediately prior to such effective date would own or be entitled to
receive after such date, and (ii) the Per Share Price with respect to the
Purchase Right shall be adjusted to equal (A) the Per Share Price with respect
to the Purchase Right in effect immediately prior to such effective date
multiplied by the number of shares of Common Stock for which the Purchase Right
is exercisable immediately prior to the adjustment divided by (B) the new number
of shares of Common Stock for which the Purchase Right is exercisable
immediately after such adjustment as determined in accordance with this
Section 4.1(d).

(f) In the case of a merger, the covenants described in this Section 4 will
remain in effect and apply on an equitable basis to the merged entity.

(g) The price at which Common Stock is issued or deemed issued in a New Issuance
shall be the “New Issuance Purchase Price” for such transaction. For purposes of
this Section 4.1, the determination as to the New Issuance Purchase Price for
securities exercisable, exchangeable or convertible into Common Stock shall be
calculated as follows: (i) in the case of a convertible security, the New
Issuance Purchase Price shall be deemed to be the conversion price per share of
Common Stock minus the portion of the annual interest paid on the convertible
security that corresponds to a share of Common Stock or annual dividend, if any,
paid on a share of Common Stock, as applicable; (ii) in the case of options or
warrants, the New Issuance Purchase Price shall be the exercise price per share
of Common Stock plus any amounts separately paid for the options or warrants;
and (iii) in case securities are sold as units, for example, a convertible
security or Common Stock with an exercisable security, the price paid for the
unit shall be allocated on a pro rata basis to the shares of Common Stock or
shares of Common Stock underlying the convertible securities included in the
unit and the New Issuance Purchase Price shall be reduced by the Black-Scholes
value of all exercisable securities included in the unit, using reasonable
assumptions consistent with those used in the Company’s audited financial
statements. In the event that the unit includes more than one share of Common
Stock or shares of Common Stock underlying convertible securities, the
aforementioned deduction for the Black-Scholes value of exercisable securities
included in the unit shall be allocated pro rata among such shares in the same
way that the price paid for the unit is allocated.

(h) The Purchasers shall not have the right to exercise the Purchase Right to
the extent that either (i) the Company does not have sufficient authorized
shares to issue the Purchase Right Shares upon such exercise and the Stockholder
Approval referred to in clause (ii) of the definition thereof has not been
obtained or (ii) to the extent that Stockholder Approval is required under
clause (iii) of the definition thereof and such Stockholder Approval has not yet
been obtained, the issuance of the Purchase Right Shares upon such exercise
(when taken together with the Initial Shares and any similar shares or purchase
rights issued or granted to Charney under the Charney Purchase Agreement) would
exceed 19.9% of the Company’s outstanding shares of Common Stock on the Closing
Date.

 

10



--------------------------------------------------------------------------------

4.2 Registration Rights. Certain terms used in this Section 4.2 are defined in
Section 4.2(h) below.

(a) Demand Registration.

(i) Subject to the terms and conditions of this Agreement, upon the written
request of the Purchasers, which request may not be given until on or after the
four-month anniversary of the Closing Date, the Company thereupon (x) will use
its commercially reasonable efforts to, as expeditiously as reasonably
practicable but no later than the 30th day after the Company’s receipt of such
request (the “Initial Shares Filing Deadline” or, if the Registration Statement
(as defined below) relates to the Purchase Right Shares, the “Purchase Right
Shares Filing Deadline,” as the case may be, in each case as such filing date
may be extended as described below), file a registration statement pursuant to
this Section 4.2 covering the Registrable Securities which the Company has been
so requested to register by the Purchasers for the method of distribution set
forth in the last sentence of this Section 4.2(a)(i) (the “Demand Registration”
and, such registration statement, the “Registration Statement”) and (y) will use
its reasonable best efforts to cause the Registration Statement to become or be
declared effective under the Securities Act; provided that in no event shall the
Company be required to effect more than one Demand Registration pursuant to this
Section 4.2(a)(i) (or, if the Purchase Right Shares are issued pursuant to the
exercise of the Purchase Right, an aggregate of two Demand Registrations
pursuant to this Section 4.2(a)(i)); provided further that the Company shall not
file a registration statement for any other holder of securities (other than a
Special Registration) (an “Other Registration Statement”) unless and until it
files the Registration Statement or includes the Registrable Securities in such
Other Registration Statement. The Company may include in the Registration
Statement other securities for sale for its own account or for the account of
any other person. If the Board of Directors of the Company (or an authorized
committee thereof), in its good faith judgment, determines that (A) any
registration of Registrable Securities should not be made or continued because
it would materially interfere with any material financing, acquisition,
corporate reorganization or merger or similar material transaction involving the
Company or any of its subsidiaries, in each case, which is then under
consideration by the Company or any of its subsidiaries, or (B) it would require
the disclosure of material non-public information concerning the Company or its
subsidiaries which at the time is not, in the good faith judgment of the Board
of Directors of the Company (or an authorized committee thereof), in the best
interests of the Company to disclose and is not, in the judgment of the
Company’s counsel, otherwise required to be disclosed (a “Valid Business
Reason”), the Company may postpone filing the Registration Statement for up to
60 days until such Valid Business Reason no longer exists. The Company shall
give written notice to the Purchasers of its determination to postpone filing
the Registration Statement and of the fact that the Valid Business Reason for
such postponement no longer exists, in each case, promptly after the occurrence
thereof. If the Company gives the Purchasers notice of its determination to
postpone filing the Registration Statement,

 

11



--------------------------------------------------------------------------------

the Purchasers shall have the right, within 10 business days after receipt
thereof, to withdraw their request for the Demand Registration, in which case
such request shall not be counted for purposes of this Section 4.2(a)(i). The
method of distribution will be in open market and privately negotiated
transactions.

(ii) If the Purchasers intend to distribute any Registrable Securities by means
of an underwritten offering, the Purchasers shall promptly so advise the
Company, and the Company shall take all reasonable steps to facilitate such
distribution, including the actions required pursuant to Section 4.2(c). The
underwriter(s) in any such distribution shall be selected by a majority of the
independent directors of the Company; provided, however, that such
underwriter(s) shall be approved by the Purchasers holding a majority of the
Registrable Securities to be distributed in such distribution, such approval not
be unreasonably withheld or delayed.

(iii) If the Demand Registration relates to an underwritten offering, and the
managing underwriter(s) advise the Company that in their reasonable opinion the
dollar amount or number of shares of Registrable Securities requested to be
included in the Registration Statement and the shares of Common Stock or other
securities, if any, as to which registration has been requested pursuant to
written contractual piggy-back registration rights held by other securityholders
of the Company who desire to sell exceeds the maximum dollar amount or maximum
number of shares or securities which can be sold without adversely affecting the
marketability of such offering (including an adverse effect on the per security
offering price), the Company will include in such registration or prospectus
only such number of securities that in the reasonable opinion of such managing
underwriter(s) can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per security offering price), which
securities will be so included in the following order of priority: (i) first,
the Registrable Securities of the Purchasers, pro rata on the basis of the
aggregate number of Registrable Securities requested to be included by each such
person, (ii) second, the securities the Company proposes to sell and
(iii) third, any other securities of the Company that have been requested to be
so included by other securityholders (provided that if the registration rights
held by other securityholders require their securities to be included prior to
including any securities that the Company proposes to sell, such
securityholders’ securities shall be included prior to any securities that the
Company proposes to sell).

(b) Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance hereunder shall be borne by
the Company. The Company shall not, however, be required to pay for expenses of
any registration proceeding begun pursuant to Section 4.2(a)(i), the request of
which as been subsequently withdrawn by the Purchasers unless (1) the withdrawal
is pursuant to receipt of the Company’s notice of its determination to postpone
filing the Registration Statement for a Valid Business Reason pursuant to
Section 4.2(a)(i) or (2) the Purchasers owning in excess of 50% of the Initial
Shares agree to forfeit one of the Purchasers’ Demand Registrations pursuant to
Section 4.2(a)(i).

(c) Obligations of the Company. In order to effect its obligations pursuant to
Section 4.2(a)(i) with respect to a Demand Registration, the Company shall,
within the time period specified in Section 4.2(a) or, if no time period is so
specified, as expeditiously as reasonable practicable, in each case subject to
Section 4.2(d) below:

(i) Prepare and file with the SEC the Registration Statement on any form for
which the Company then qualifies or that counsel for the Company shall deem
appropriate and which form shall be available for the registration of the
Registrable Securities to be registered thereunder in accordance with the
intended method of distribution thereof, and use its commercially reasonable
efforts to cause such filed Registration Statement to become or be declared
effective and remain effective for not less than 90 days or, if earlier, the
date on which all Registrable Securities included in the Registration Statement
shall have been sold or shall have otherwise ceased to be Registrable
Securities.

 

12



--------------------------------------------------------------------------------

(ii) Prepare and file with the SEC a prospectus or prospectus supplement with
respect to a proposed offering of Registrable Securities pursuant to the
effective Registration Statement.

(iii) Prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus or prospectus supplement used in
connection with the Registration Statement as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of the
Registrable Securities covered by the Registration Statement.

(iv) Furnish to the Purchasers (for distribution to the other Purchasers whose
Registrable Securities are being sold pursuant to the Registration Statement)
and, if the Demand Registration is an underwritten offering, any managing
underwriter(s), upon written request of the Purchasers and such managing
underwriter(s), as applicable, such number of copies of the Registration
Statement and each such amendment and supplement thereto (in each case not
including exhibits and not including any amendment or supplement relating solely
to an offering of securities other than the Registrable Securities) and of a
prospectus with respect to the Registrable Securities, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned or to be distributed by them.

(v) Use its commercially reasonable efforts to register and qualify the
Registrable Securities covered by the Registration Statement under such other
securities or blue sky laws of such U.S. jurisdictions as shall be reasonably
requested by the Purchasers or, if the Demand Registration is an underwritten
offering, any managing underwriter(s), to keep such registration or
qualification in effect for so long as the Registration Statement remains in
effect (or, if earlier, the date on which all Registrable Securities included in
the Registration Statement shall have been sold or shall have otherwise ceased
to be Registrable Securities), and to take any other action which may be
reasonably necessary to enable such seller to consummate the disposition in such
jurisdictions of the Registrable Securities; provided that the Company shall not
be required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions.

 

13



--------------------------------------------------------------------------------

(vi) Give written notice to the Purchaser when the Registration Statement or any
pre-effective amendment thereto has been filed with the SEC (other than an
amendment relating solely to an offering of securities other than the
Registrable Securities) and when the Registration Statement has become
effective;

(vii) Give written notice to the Purchaser, during the time period that a
prospectus relating to the Registrable Securities is required to be delivered
under the Securities Act:

(1) when any post-effective amendment to the Registration Statement has been
filed and has become effective (other than a post-effective amendment relating
solely to an offering of securities other than the Registrable Securities);

(2) of any request by the SEC for amendments or supplements to the Registration
Statement or the prospectus included therein or for additional information
(other than any such amendment, supplement or request for information relating
solely to an offering of securities other than the Registrable Securities);

(3) of the issuance by the SEC of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose;

(4) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Registrable Securities for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; and

(5) of the happening of any event that requires the Company to make changes in
the Registration Statement or the prospectus related to the Registrable
Securities in order that the Registration Statement and the prospectus will not
include an untrue statement of a material fact or omit to state any material
fact (in the case of the Registration Statement, required to be stated therein
or) necessary in order to make the statements therein (in the case of a
prospectus, in the light of the circumstances existing at the time it is
delivered to a purchaser) not misleading (which notice shall be accompanied by
an instruction to the Purchasers and, if the Demand Registration is an
underwritten offering, any managing underwriter(s) to suspend the use of the
prospectus until the requisite changes have been made).

(viii) Use its commercially reasonable efforts to prevent the issuance or obtain
the withdrawal of any order suspending the effectiveness of the Registration
Statement at the earliest practicable time.

 

14



--------------------------------------------------------------------------------

(ix) Cooperate with the Purchasers to facilitate the timely delivery of
Registrable Securities to be sold, which shall not bear any restrictive legends,
and to enable such Registrable Securities to be issued in such denominations and
registered in such names as the Purchasers may reasonably request at least ten
days prior to the closing of any sale of Registrable Securities.

(x) Upon the occurrence of any event contemplated by Section 4.2(c)(vii)(5),
prepare a post-effective amendment to the Registration Statement or a supplement
to the related prospectus or file any other required document so that, as
thereafter delivered to the Purchasers and, if the Demand Registration is an
underwritten offering, any underwriter(s), the prospectus will not contain an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. If the Company notifies the Purchasers in
accordance with Section 4.2(c)(vii)(5), then the Purchasers shall comply with
Section 4.2(d).

(xi) Use commercially reasonable efforts to procure the cooperation of the
Company’s transfer agent in settling any sale of Registrable Securities,
including with respect to the transfer of physical stock certificates into
book-entry form in accordance with any procedures reasonably requested by the
Purchasers or any managing underwriter(s).

(xii) If the Demand Registration is an underwritten offering, enter into an
underwriting agreement in customary form, scope and substance and take all such
other actions reasonably requested by the managing underwriter(s), if any, to
expedite or facilitate the underwritten disposition of such Registrable
Securities in any underwritten offering (including making members of management
and executives of the Company reasonably available to participate in reasonable
“road show,” similar sales events and other marketing activities), (A) make such
representations and warranties to the Purchasers that are selling stockholders
and the managing underwriter(s), if any, with respect to the business of the
Company and its subsidiaries, and the Registration Statement, prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in customary form, substance and scope, (B) use its
commercially reasonable efforts to furnish the managing underwriter(s) opinions
of counsel to the Company, addressed to the managing underwriter(s), if any,
covering the matters customarily covered in such opinions requested in
underwritten offerings of similar type, (C) use its commercially reasonable
efforts to obtain “comfort” letters from the independent certified public
accountants of the Company (and, if necessary, any other independent certified
public accountants of any business acquired by the Company for which financial
statements and financial data are included in the Registration Statement) who
have certified the financial statements included in the Registration Statement,
addressed to each of the managing underwriter(s), if any, such letters to be in
customary form and covering matters of the type customarily covered in “comfort”
letters for an underwritten offering of similar type, (D) if an underwriting
agreement is entered into, the same shall contain indemnification provisions and
procedures customary in underwritten offerings of a similar type, (E) deliver
such documents and certificates as may be

 

15



--------------------------------------------------------------------------------

reasonably requested by the Purchasers holding a majority of the Registrable
Securities being sold in the offering, the Purchasers’ Counsel and the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (A) above as of the
closing date and to evidence compliance with any customary conditions to the
closing contained in the underwriting agreement entered into by the Company, and
(F) make available for inspection by a representative of the Purchasers, the
managing underwriter(s), if any, the Purchasers’ Counsel and the counsel
retained by the managing underwriter(s), pursuant to arrangements mutually
agreed to between the Company, on the one hand, and the Purchasers holding a
majority of the Registrable Securities being sold in the offering and any
managing underwriter(s), on the other hand, corporate and other documents as are
customarily reviewed in connection with a due diligence review by a selling
stockholder or an underwriter, as the case may be, in an underwritten offering
of similar type. With respect to any underwritten offering of shares of Common
Stock or other securities of the Company, each Purchaser agrees that it will
enter into a customary “lock-up” agreement with respect to sales of shares of
Common Stock to the extent requested by the managing underwriter(s) in
connection with such offering.

(xiii) Cause all such Registrable Securities to be listed on each securities
exchange on which shares of Common Stock issued are then listed, if any;
provided that the applicable listing requirements are satisfied.

(xiv) If requested by the Purchasers holding a majority of the Registrable
Securities being sold in the offering or the managing underwriter(s), if any, as
soon as reasonably practicable include in a prospectus supplement or amendment
such information as the Purchasers or managing underwriter(s), if any, as
reasonably required to be included therein in order to permit the intended
method of distribution of the Registrable Securities and make all required
filings of such prospectus supplement or such amendment as soon as practicable
after the Company has received such request.

(xv) Timely provide to its securityholders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

(d) Suspension of Sales. Upon receipt of written notice from the Company that
the Registration Statement, prospectus, free-writing prospectus or prospectus
supplement contains or may contain an untrue statement of a material fact or
omits to state a material fact (in the case of the Registration Statement or any
amendment thereto, required to be stated therein or) necessary to make the
statements therein (in the case of a prospectus, a free-writing prospectus or a
prospectus supplement, in the light of the circumstances under which they were
made) not misleading or that circumstances exist that make inadvisable use of
the Registration Statement, prospectus, free-writing prospectus or prospectus
supplement (including pursuant to Section 4.2(c)(vii)(5)), the Purchasers shall
forthwith discontinue disposition of Registrable Securities until such Purchaser
has received copies of a supplemented or amended prospectus, free-writing
prospectus or prospectus supplement, or until the Purchasers are advised in
writing by the Company that the use of the prospectus and, if applicable,
free-writing prospectus or prospectus supplement may be resumed, and, if so
directed by the Company, such

 

16



--------------------------------------------------------------------------------

Purchaser shall deliver to the Company (at the Company’s expense) all copies,
other than permanent file copies then in such Purchaser’s possession, of the
prospectus and, if applicable, free-writing prospectus and prospectus supplement
covering such Registrable Securities current at the time of receipt of such
notice.

(e) Termination of Registration Rights. Registration rights as to any securities
shall not be available unless such securities are Registrable Securities.

(f) Furnishing Information. It shall be a condition precedent to the obligations
of the Company to take any action pursuant to Section 4.2(c) that the Purchasers
and the underwriters, if any, shall furnish to the Company such information
regarding themselves, the Registrable Securities held by them and the intended
method of disposition of such securities as is reasonably requested and required
to effect the registration of their Registrable Securities.

(g) Indemnification.

(i) The Company agrees to indemnify each Purchaser and each person, if any, that
controls a Purchaser within the meaning of the Securities Act, and their
respective officers, directors, general or limited partners, members,
shareholders, employees, agents, representatives and affiliates, and each person
who participates as an underwriter in an underwritten offering of Registrable
Securities and each person that controls such underwriter (each, a “Purchaser
Indemnitee”), against any and all losses, claims, damages, actions, liabilities,
costs and expenses (including without limitation reasonable fees, expenses and
disbursements of attorneys and other professionals incurred in connection with
investigating, defending, settling, compromising or paying any such losses,
claims, damages, actions, liabilities, costs and expenses), joint or several,
arising out of or based upon any untrue statement or alleged untrue statement of
material fact contained in the Registration Statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto or any documents incorporated therein by reference or
contained in any free writing prospectus (as such term is defined in Rule 405)
prepared by the Company or authorized by it in writing for use by such Purchaser
(or any amendment or supplement thereto), or any omission to state therein a
material fact (in the case of the Registration Statement or any amendment
thereto, required to be stated therein or) necessary to make the statements
therein (in the case of a prospectus, prospectus supplement or free-writing
prospectus, in the light of the circumstances under which they were made) not
misleading; provided, that the Company shall not be liable to such Purchaser
Indemnitee in any such case to the extent that any such loss, claim, damage,
action, liability, cost and expenses (including without limitation reasonable
fees, expenses and disbursements of attorneys and other professionals incurred
in connection with investigating, defending, settling, compromising or paying
any such losses, claims, damages actions, liabilities, costs and expenses)
results from an untrue statement or omission made in the Registration Statement,
including any such preliminary prospectus or final prospectus contained therein
or any such amendments or supplements thereto or in any free-writing prospectus,
in reliance upon and in conformity with information furnished in writing to the
Company by such Purchaser Indemnitee expressly for use in connection with the
Registration

 

17



--------------------------------------------------------------------------------

Statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto or any
free-writing prospectus. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of any Purchaser
Indemnitee.

(ii) Each Purchaser agrees to indemnify the Company and its subsidiaries, each
person, if any, that controls the Company within the meaning of the Securities
Act, and their respective officers, directors, general or limited partners,
members, shareholders, employees, agents, representatives and affiliates, and
each person who participates as an underwriter in an underwritten offering of
Registrable Securities and each person that controls such underwriter (each, a
“Company Indemnitee”), against any and all losses, claims, damages, actions,
liabilities, costs and expenses (including without limitation reasonable fees,
expenses and disbursements of attorneys and other professionals incurred in
connection with investigating, defending, settling, compromising or paying any
such losses, claims, damages, actions, liabilities, costs and expenses), joint
or several, arising out of or based upon any untrue statement or alleged untrue
statement of material fact contained in the Registration Statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto or any documents incorporated therein by
reference or contained in any free writing prospectus prepared by the Company or
authorized by it in writing for use by such Purchaser (or any amendment or
supplement thereto), or any omission to state therein a material fact (in the
case of the Registration Statement or any amendment thereto, required to be
stated therein or) necessary to make the statements therein (in the case of a
prospectus, prospectus supplement or free-writing prospectus, in the light of
the circumstances under which they were made) not misleading, to the extent that
the statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company by such Company Indemnitee
expressly for use in connection with the Registration Statement, including any
such preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto or any free-writing prospectus. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of any Company Indemnitee.

(iii) Promptly after receipt by any person of any notice of any loss, claim,
damage, action, liability, costs of expenses in respect of which indemnity may
be sought pursuant to Section 4.2(g)(i) or Section 4.2(g)(ii), such person (the
“Indemnified Party”) shall, if a claim in respect thereof is to be made against
any other person for indemnification hereunder, notify such other person (the
“Indemnifying Party”) in writing of the loss, claim, damage, action, liability,
costs of expenses; provided, however, that the failure by the Indemnified Party
to notify the Indemnifying Party shall not relieve the Indemnifying Party from
any liability which the Indemnifying Party may have to such Indemnified Party
hereunder, except and solely to the extent the Indemnifying Party is actually
prejudiced by such failure. If the Indemnified Party is seeking indemnification
with respect to any claim or action brought against the Indemnified Party, then
the Indemnifying Party shall be entitled to participate in such claim or action,
and, to the extent that it wishes, jointly with all other Indemnifying Parties,
to assume control of the defense thereof with counsel satisfactory to the
Indemnified Party. After notice from the

 

18



--------------------------------------------------------------------------------

Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.

(iv) If for any reason the indemnification provided for in Section 4.2(g)(i) or
Section 4.2(g)(ii) is unavailable to the Indemnified Party with respect to any
losses, claims, damages, actions, liabilities, costs or expenses contemplated by
Section 4.2(g)(i) and Section 4.2(g)(ii) or is insufficient to hold the
Indemnified Party harmless as contemplated by Section 4.2(g)(i) or
Section 4.2(g)(ii), as the case may be, then the Indemnifying Party shall
contribute to the amount paid or payable by the indemnified party as result of
such losses, claims, damages, action, liabilities, costs or expenses in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and the Indemnified Party, as well as any other relevant equitable
considerations. The relative fault of the Indemnified Party, on the one hand,
and of the Indemnifying Party, on the other hand, shall be determined by
reference to, among other factors, whether the untrue statement of a material
fact or omission to state a material fact relates to information supplied by the
Company or by the Purchaser Indemnitee and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; the Company and each Purchaser agree that it would not be
just and equitable if contribution pursuant to this Section 4.2(g)(iv) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in this
Section 4.2(g)(iv). No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. Each Purchaser’s indemnification obligations hereunder shall
be several and not joint and shall be limited to the amount of any net proceeds
actually received by such Purchaser from the sale of such Purchaser’s
Registrable Securities pursuant to the Registration Statement.

 

19



--------------------------------------------------------------------------------

(h) As used in this Section 4.2, the following terms shall have the following
respective meanings:

(i) “Purchasers’ Counsel” means one counsel for the Purchasers chosen by the
Purchasers.

(ii) “Registrable Securities” means the Shares (and any shares of capital stock
or other equity interests issued or issuable to any Purchaser with respect to
such Shares by way of stock dividends or stock splits or in connection with a
combination of shares, recapitalization, merger, reorganization,
reclassification or similar transaction), provided that, once issued, such
Shares will not be Registrable Securities when (i) they are sold pursuant to an
effective registration statement under the Securities Act, (ii) they are sold
pursuant to Rule 144 or are saleable pursuant to Rule 144 without volume
limitations, or (iii) they shall have ceased to be outstanding.

(iii) “Registration Expenses” mean all expenses incurred by the Company or its
subsidiaries in effecting any registration pursuant to this Agreement (whether
or not any registration or prospectus becomes effective or final) or otherwise
complying with its obligations under this Section 4.2, including, without
limitation, all registration, filing and listing fees, printing expenses, fees
and disbursements of counsel for the Company, blue sky fees and expenses,
expenses incurred in connection with any “road show”, rating agency fees,
expenses of the Company’s independent accountants in connection with any regular
or special reviews or audits or “comfort” letters incident to or required by any
such registration, and any reasonable fees and disbursements of underwriters
customarily paid by the issuers, including liability insurance if the Company so
desires, but shall not include Selling Expenses.

(iv) “Rule 144” and “Rule 405” mean, in each case, such rule promulgated under
the Securities Act (or any successor provision), as the same shall be amended
from time to time.

(v) “Selling Expenses” mean all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Purchaser.

(vi) “Special Registration” means (i) the registration of equity securities
and/or options or other rights in respect thereof solely registered on Form S-4
or Form S-8 (or successor forms) or (ii) a registration filed for an exchange
offer of securities.

4.3 Charney Purchase Agreement. Promptly after the Closing Date, the Company and
Charney shall enter into a purchase agreement (the “Charney Purchase Agreement”)
on terms substantially identical to the March 24 Purchase Agreement but
(a) providing for the purchase by Charney of 777,778 shares of Common Stock at
the Per Share Price share, for a total purchase price of $700,000, (b) granting
Charney a purchase right to acquire an additional 1,555,556 shares of Common
Stock at the Per Share Price, for a total

 

20



--------------------------------------------------------------------------------

purchase price of $1,400,000, on the same terms and conditions as are set forth
in Section 4.1 hereof, including provisions with respect to Stockholder Approval
and (c) including the rights, terms and conditions set forth on Annex B (the
“Charney Anti-Dilution Provision”).

4.4 Press Releases. The Purchasers and the Company shall consult with each other
before issuing, and give each other the opportunity to review and comment upon,
any public disclosure, including any press release or Current Report on Form 8-K
with respect to the Sale or the Purchase Right.

4.5 Stockholder Approval. To the extent that the Company determines that the
Stockholder Approval is required, the Company agrees to, as soon as practicable
after the Closing Date, amend its preliminary proxy statement filed with the SEC
on April 5, 2011 to (i) revise Proposal 3 therein to increase the number of
authorized shares to be set forth in the amendment to the Company’s certificate
of Incorporation by a number sufficient to include the Shares initially issuable
pursuant to the Purchase Rights and the shares issuable under the Charney
Anti-Dilution Provision (the “Charter Amendment Proposal”), (ii) include the
Charney Anti-Dilution Provision as a separate proposal to be voted upon by the
Company’s stockholders at the 2011 Annual Meeting of Stockholders, and (iii) to
the extent that Stockholder Approval is required under clause (iii) of the
definition thereof, add as an additional proposal to be voted upon by the
Company’s stockholders at the 2011 Annual Meeting of Stockholders to approve the
issuance of the Purchase Right Shares and the issuance of shares under the
similar purchase right granted to Charney under the Charney Purchase Agreement
(the “Purchase Right Shares Proposal”) .

4.6 Processing of Transfers of Shares. In the event of a sale of Shares made
pursuant to a Registration Statement or valid sale pursuant to Rule 144, the
Company shall use its best efforts to as promptly as practicable cause the
issuance of unlegended certificates to the purchaser in such sale or otherwise
process such sale.

SECTION 5. CONDITIONS TO CLOSING

5.1 Conditions to each Purchaser’s Obligations. The obligations of the Purchaser
to consummate such Purchaser’s Sale shall be subject to the satisfaction, or
waiver by such Purchaser, of each of the following conditions:

(a) Closing Deliveries. The Company shall have made, or caused to be made,
delivery to such Purchaser of the items required to be delivered to the
Purchaser pursuant to Section 1.3(a).

(b) No Injunctions or Illegality. No temporary restraining order, preliminary or
permanent injunction or other judgment or order issued by any Governmental
Entity and no Applicable Law shall be in effect enjoining, making illegal or
otherwise prohibiting the consummation of such Sale.

(c) Representations and Warranties. The representations and warranties of the
Company set forth in this Agreement shall be true and correct in all material

 

21



--------------------------------------------------------------------------------

respects (disregarding all qualifications or limitations as to materiality or a
Material Adverse Effect) as of the date of this Agreement and as of the Closing
Date as though made on and as of the Closing Date.

(d) Performance of Obligations of Company. The Company shall have performed in
all material respects all agreements and covenants required to be performed by
it under this Agreement prior to the Closing Date.

(e) Charney Voting Agreement. The Purchasers shall have received a copy of the
Voting Agreement, substantially in the form attached hereto as Annex D, executed
by Charney.

5.2 Conditions to the Company’s Obligations. The obligations of the Company to
consummate the Transactions shall be subject to the satisfaction, or waiver by
the Company, of each of the following conditions:

(a) Closing Deliveries. With respect to each Purchaser’s Sale, such Purchaser
shall have made, or caused to be made, delivery to the Company of the items
required to be delivered to the Company pursuant to Section 1.3(b).

(b) No Injunctions or Illegality. No temporary restraining order, preliminary or
permanent injunction or other judgment or order issued by any Governmental
Entity and no Applicable Law shall be in effect enjoining, making illegal or
otherwise prohibiting the consummation of such Transactions.

(c) Representations and Warranties. The representations and warranties of the
Purchaser set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and as of the closing date of such
Transactions as though made on and as of the closing date of such Transactions.

(d) Performance of Obligations of the Purchaser. The Purchaser shall have
performed in all material respects all agreements and covenants required to be
performed by it under this Agreement prior to the closing date of such
Transactions.

(e) Charney Voting Agreement. The Company shall have received from the
Purchasers a copy of the Voting Agreement, substantially in the form attached
hereto as Annex D, executed by the Purchasers.

SECTION 6. RESTRICTIONS ON TRANSFER OF SHARES

6.1 Restrictions on Transferability. The Shares may not be offered, sold or
otherwise transferred except in compliance with the registration requirements of
the Securities Act and any other applicable securities laws, or pursuant to an
exemption therefrom, and in each case in compliance with the terms of this
Agreement and, subject to Section 4.2 hereof, the restrictions set forth in the
text of the restrictive legend required to be included on the Shares pursuant to
Section 6.2 hereof. The Company shall be entitled to give stop transfer orders
to its transfer agent with respect to the Shares in order to enforce the
foregoing restrictions.

 

22



--------------------------------------------------------------------------------

6.2 Restrictive Legend. Each certificate representing the Shares shall initially
contain a legend substantially to the following effect (in addition to any
legends required under applicable securities laws), provided that such legend
shall be removed pursuant to Section 4.2(c)(ix) above with respect to any Shares
that have been sold pursuant to the effective Registration Statement.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE DIRECTLY OR INDIRECTLY OFFERED, SOLD, TRANSFERRED, ENCUMBERED, ASSIGNED
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS, OR (B) AN APPLICABLE EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, INCLUDING RULE 144, SUBJECT
TO THE COMPANY’S AND THE TRANSFER AGENT’S RIGHT PRIOR TO ANY SUCH OFFER, SALE,
TRANSFER, ENCUMBRANCE, ASSIGNMENT OR OTHER DISPOSITION TO REQUIRE THE DELIVERY
OF AN OPINION OF COUNSEL, CERTIFICATIONS AND/OR OTHER INFORMATION SATISFACTORY
TO EACH OF THEM.

SECTION 7. TERMINATION

7.1 Termination by the Purchasers or the Company. This Agreement may be
terminated prior to the Closing:

(a) in its entirety by the mutual written consent of the Purchasers purchasing a
majority of the Initial Shares and the Company (and, with respect to any
Purchaser, by the mutual written consent of such Purchaser and the Company);

(b) by the Company, with respect to the applicable Purchaser or in its entirety,
at the Company’s option, (i) upon the failure of any Purchaser to perform or
comply in all material respects with any of his covenants or agreements
contained in this Agreement which are to be performed or complied with by such
Purchaser on or prior to the Closing Date, (ii) if any representation or
warranty of such Purchaser contained in this Agreement shall not have been true
and correct in all material respects as of the time at which such was made, or
(iii) if the Closing of such Purchaser’s Sale has not occurred within two
business days after the date of this Agreement; or

(c) by any Purchaser as to itself (i) upon the failure of the Company to perform
or comply in all material respects with any of its covenants or agreements
contained in this Agreement which are to be performed or complied with by the
Company on or prior to the Closing Date, (ii) if any representation or warranty
of the Company contained in this Agreement

 

23



--------------------------------------------------------------------------------

shall not have been true and correct in all material respects (disregarding all
qualifications or limitations as to materiality or a Material Adverse Effect) as
of the time at which such was made, or (iii) if the Closing has not occurred
within two business days after the date of this Agreement.

7.2 Purchaser Defaults. No Purchaser shall be responsible for the default of any
of other Purchaser hereunder.

SECTION 8. MISCELLANEOUS

8.1 Survival of Representations and Warranties. All representations, warranties,
covenants and agreements contained in this Agreement shall survive indefinitely.

8.2 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed sufficiently given and served for all purposes (a) when
personally delivered or given by machine-confirmed facsimile, (b) one business
day after a writing is delivered to a national overnight courier service or
(c) three business days after a writing is deposited in the United States mail,
first class postage or other charges prepaid and registered, return receipt
requested, in each case, addressed as set forth on the signature page hereto in
the case of the Company, and as set forth on Annex C hereto, in the case of each
Purchaser (or at such other address for a party as shall be specified by like
notice).

8.3 Amendments and Waivers. No modifications or amendments to, or waivers of,
any provision of this Agreement may be made, except pursuant to a document
signed by the Company and Purchasers owning in excess of 50% of the Initial
Shares.

8.4 Interpretation. When a reference is made in this Agreement to Sections,
paragraphs, clauses or Annexes, such reference shall be to a Section, paragraph,
clause or Annex to this Agreement unless otherwise indicated. The words
“include,” “includes,” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation.” The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. This Agreement has been
negotiated by the respective parties hereto and their attorneys and the language
hereof will not be construed for or against any party. The phrases “the date of
this Agreement,” “the date hereof,” and terms of similar import, unless the
context otherwise requires, shall be deemed to refer to April 21, 2011. The
words “hereof,” “herein,” “herewith,” “hereby” and “hereunder” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement.

8.5 Fee and Expenses. Each party to this Agreement shall pay all costs and
expenses incurred by it in connection with the execution and delivery of this
Agreement and the transactions contemplated hereby, including fees of legal
counsel; provided that the Company shall pay Michael Serruya $50,000, payable on
the Closing Date, for fees and expenses of his counsel in connection with this
Agreement, including for preparing any necessary Schedule 13D or 13G or Form 3
or 4, and in reviewing any Registration Statement filed pursuant to
Section 4.2(a)(i).

 

24



--------------------------------------------------------------------------------

8.6 Further Assurances. Each Purchaser shall do and perform or cause to be done
and performed all such further acts and things and shall execute and deliver all
such agreements, certificates, instruments and documents as the Company may
reasonably request from time to time in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

8.7 No Third-Party Beneficiaries. No person or entity not a party to this
Agreement shall be deemed to be a third-party beneficiary hereunder or entitled
to any rights hereunder.

8.8 Indemnification.

(a) In consideration of each Purchaser’s execution and delivery of this
Agreement and acquiring the Shares hereunder and in addition to all of the
Company’s other obligations under this Agreement, the Company agrees to
indemnify each Purchaser and such Purchaser’s officers, directors, general or
limited partners, members, shareholders, employees, agents, affiliates and
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) against any and all losses, claims, damages, actions,
liabilities, costs and expenses (including without limitation reasonable fees,
expenses and disbursements of attorneys and other professionals incurred in
connection with investigating, defending, settling, compromising or paying any
such losses, claims, damages, actions, liabilities, costs and expenses), joint
or several, arising out of or based upon the following (the “Indemnified
Liabilities”): (a) any breach by the Company of any representation or warranty
made by the Company in this Agreement, or (b) any breach by the Company of any
covenant, agreement or obligation of the Company contained in this Agreement. To
the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law. Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section 8.8
shall be the same as those set forth in Section 4.2(g)(iii) and (iv) of this
Agreement.

(b) The sole and exclusive remedy for each of the Indemnitees with respect to
any and all claims relating to (a) any breach by the Company of any
representation or warranty made by the Company in this Agreement, or (b) any
breach by the Company of any covenant, agreement or obligation of the Company
contained in this Agreement (in each case, other than claims of, or causes of
action arising from, fraud or criminal acts) shall be pursuant to the
indemnification provision set forth in Section 8.8(a) and in furtherance of the
foregoing, each of the Indemnitees hereby waives, to the fullest extent
permitted under applicable law, any and all other rights, claims and causes of
action it may have against the Company with respect thereto other than the right
to seek indemnity pursuant to Section 8.8(a). Notwithstanding anything to the
contrary contained in this Agreement, the Company shall not be liable to any
Indemnitee or otherwise responsible for any consequential, incidental or
punitive damages.

8.9 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the successors of each of the parties hereto.
Notwithstanding

 

25



--------------------------------------------------------------------------------

the foregoing, (a) the Company shall not assign or delegate any of its rights or
obligations under this Agreement without the prior written consent of Purchasers
owning in excess of 50% of the Initial Shares, and (b) no Purchaser shall assign
or delegate any of its rights or obligations under this Agreement (including,
without limitation, the Purchase Right or the registration rights) without the
prior written consent of the Company, such consent not to be unreasonably
withheld (and only in minimum increments of $1.0 million unless less than $1.0
million then remains to be exercised under such Purchaser’s proportionate share
of the Purchase Right or such Purchaser’s proportionate share of the Purchase
Right was initially less than $1.0 million), and any such permitted transferee
so consented to by the Company shall thereafter be a “Purchaser” as to the
rights or obligations to which it is assigned or delegated.

8.10 Entire Agreement. This Agreement (together with the Confidentiality
Agreements) and all other documents required to be delivered pursuant hereto
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior documents, agreements and understandings,
both written and verbal, among the parties with respect to the subject matter
hereof and the transactions contemplated hereby.

8.11 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, then, if possible, such
illegal, invalid or unenforceable provision will be modified to such extent as
is necessary to comply with such present or future laws and such modification
shall not affect any other provision hereof; provided that if such provision may
not be so modified, such illegality, invalidity or unenforceability will not
affect any other provision, but this Agreement will be reformed, construed and
enforced as if such invalid, illegal or unenforceable provision had never been
contained herein.

8.12 GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT TO
THE EXTENT GOVERNED BY THE CORPORATE LAW OF THE STATE OF DELAWARE. ANY ACTION
BROUGHT BY ANY PARTY TO THIS AGREEMENT AGAINST ANOTHER PARTY TO THIS AGREEMENT
CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE BROUGHT ONLY
IN THE STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS LOCATED IN THE STATE
AND COUNTY OF NEW YORK. THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVE
ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED HEREUNDER AND
SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE OR BASED
UPON FORUM NON CONVENIENS. THE PARTIES EXECUTING THIS AGREEMENT AGREE TO SUBMIT
TO THE IN PERSONAM JURISDICTION OF SUCH COURTS AND HEREBY IRREVOCABLY WAIVE
TRIAL BY JURY. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS
AND CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING IN
CONNECTION WITH THIS AGREEMENT BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR

 

26



--------------------------------------------------------------------------------

NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE
GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED
HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

8.13 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to each of the other parties, it being understood that all parties
need not sign the same counterpart.

(Signature pages follow)

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

AMERICAN APPAREL, INC. By:  

/s/ John Luttrell

Name:   John Luttrell Title:   Executive Vice President and   Chief Financial
Officer Address:

747 Warehouse Street

Los Angeles, CA 90021

Facsimile: (213) 488-0334

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, CA 90071

Attention: Jeffrey H. Cohen and David C. Eisman

Facsimile: (213) 621-5288 and (213) 621-5381



--------------------------------------------------------------------------------

PURCHASERS:

     

Name:  

     

Name:  

     

Name:  

     

Name:  



--------------------------------------------------------------------------------

Annex B

Charney Anti-Dilution Provision Terms

Certain capitalized terms used herein have the respective meanings set forth in
the Purchase and Investment Agreement to which this Annex B is attached.

The Charney Anti-Dilution Provision will provide Charney with a right to receive
from the Company, subject to the satisfaction of the VWAP Targets (as defined
below) and other terms and conditions set forth below, the aggregate number of
restricted shares of Common Stock (the “Charney Anti-Dilution Provision Shares”)
set forth on Schedule I hereto.

The Charney Anti-Dilution Provision Shares shall be issuable, (i) in three equal
installments with respect to the Initial Shares issued to the Purchasers (the
“Initial Shares Installments”) and (ii) to the extent the Purchasers’ Purchase
Right is exercised, in three equal installments with respect to a proportionate
number of Purchase Right Shares issued to the Purchasers (the “Purchase Right
Shares Installments”) (in each case, subject to forfeiture as described below),
one such Initial Shares Installment and one such Purchase Right Shares
Installment, if applicable, per measurement period set forth below (each, a
“Measurement Period”), subject to meeting the applicable 60-consecutive trading
day VWAP (as such terms are defined below) targets set forth below (each a “VWAP
Target”) as follows:

 

  (i) First Installment: during the Measurement Period from April 16, 2012 to
and including April 15, 2013, at such time as the VWAP of the Common Stock for a
period of 60 consecutive trading days during such Measurement Period exceeds
$3.25 per share;

 

  (ii) Second Installment: during the Measurement Period from but not including
April 16, 2013 to and including April 15, 2014, at such time as the VWAP of the
Common Stock for a period of 60 consecutive trading days during such Measurement
Period exceeds $4.25 per share; and

 

  (iii) Third Installment: during the Measurement Period from but not including
April 16, 2014 to and including April 15, 2015, at such time as the VWAP of the
Common Stock for a period of 60 consecutive trading days during such Measurement
Period exceeds $5.25 per share;

provided, that (i) if the VWAP Target for a particular Measurement Period is not
met during such Measurement Period, then the installment of shares for which the
option would have been exercisable during such Measurement Period if the VWAP
Target had been met shall be automatically forfeited, (ii) there shall be no
acceleration into an earlier Measurement Period of any installment of shares
applicable to a subsequent Measurement Period even if the VWAP Target for a
subsequent Measurement Period is met in an earlier Measurement Period, , and
(iii) to the extent that the Purchase Right terminates without being fully
exercised for the Initial Purchase Right Shares prior to the Initial Expiration
Date (the percentage of Initial Purchase Right Shares not purchased, the
“Expired Percentage”), the number of shares issuable in each Purchase Right
Shares Installment shall be proportionately reduced by a percentage equal to the
Expired Percentage.



--------------------------------------------------------------------------------

As used herein:

 

  (i) “VWAP” means the average volume weighted Closing Prices of the Common
Stock for the applicable period, after removal of the highest and lowest trading
days.

 

  (ii) “Closing Price” means on any particular date (a) the last sale price per
share of the Common Stock on such date on the NYSE Amex or another registered
national stock exchange on which the Common Stock is then listed, or if there is
no such price on such date, then the closing bid price or last sale price, as
applicable, on such exchange or quotation system on the date nearest preceding
such date, or (b) if the Common Stock is not listed then on the NYSE Amex or any
registered national stock exchange, the closing bid price or last sale price, as
applicable, for a share of Common Stock in the over-the-counter market, as
reported by the OTC Bulletin Board or by the National Quotation Bureau
Incorporated (or similar organization or agency succeeding to its functions of
reporting prices) at the close of business on such date, or (c) if the Common
Stock is not then reported by the OTC Bulletin Board or the National Quotation
Bureau Incorporated (or similar organization or agency succeeding to its
functions of reporting prices), then the average of the “Pink Sheet” quotes for
the five trading days preceding such date of determination, or (d) if the Common
Stock is not then publicly traded the fair market value of a share of Common
Stock (as determined by the Board of Directors of the Company or any authorized
committee thereof acting in good faith, assuming a willing buyer and a willing
seller, provided that no minority or illiquidity discount shall be taken into
account and no consideration shall be given to any restrictions on transfer, or
to the existence or absence of, or any limitations on, voting rights); provided,
that all determinations of the Closing Price shall be appropriately adjusted for
any stock dividends, stock splits or other similar transactions during such
period.

 

  (iii) “trading day” means (a) a day on which the Common Stock is traded on the
NYSE Amex, or (b) if the Common Stock is not traded on the NYSE Amex, a day on
which the Common Stock is quoted in the over-the-counter market as reported by
the OTC Bulletin Board or by the National Quotation Bureau Incorporated (or any
similar organization or agency succeeding its functions of reporting prices);
provided, however, that in the event that the Common Stock is not listed or
quoted as set forth in (a) or (b) hereof, then trading day shall mean any day
except Saturday, Sunday and any day which shall be a legal holiday or a day on
which banking institutions in the State of New York are authorized or required
by law or other government action to close.



--------------------------------------------------------------------------------

Schedule I to Annex B

Number of Charney Anti-Dilution Provision Shares

 

     Number of Charney Anti-Dilution Provision Shares  

Installment

   Initial Shares
Installments      Purchase Right Shares
Installments (1)      Total  

First Installment

     4,219,998         8,439,996         12,659,994   

Second Installment

     4,219,998         8,439,996         12,659,994   

Third Installment

     4,219,998         8,439,996         12,659,994                            
 

Total

     12,659,994         25,319,988         37,979,982                          
   

 

(1) Number of shares assumes that the Purchase Right is exercised in full for
the Initial Purchase Right Shares. To the extent that the Purchase Right is not
exercised in full for the Initial Purchase Right Shares prior to the Initial
Expiration Date, the number of shares issuable in each Purchase Right Shares
Installment shall be proportionately reduced by a percentage equal to the
Expired Percentage.



--------------------------------------------------------------------------------

Annex D

Form of Voting Agreement

VOTING AGREEMENT

VOTING AGREEMENT, dated as of April     , 2011 (this “Voting Agreement”),
between Dov Charney, an individual (“Mr. Charney”), and the other persons
signatory hereto (the “Purchasers”) that are parties to a Purchase and
Investment Agreement, dated as of April     , 2011 (the “Purchase Agreement”),
between American Apparel, Inc., a Delaware corporation (the “Company”), and the
Purchasers. Capitalized terms used herein and not otherwise defined shall have
the respective meanings ascribed to such terms under the Purchase Agreement.

WHEREAS, to induce the Purchasers to enter into the Purchase Agreement, the
Purchasers have required that Mr. Charney agree, with respect to the Company’s
2011 Annual Meeting of Stockholders (the “Meeting”), to vote or cause to be
voted at the Meeting all of the shares of Common Stock that he at such time
beneficially owns in favor of the Charter Amendment Proposal and, to the extent
Stockholder Approval is required therefor, the Purchase Right Shares Proposal
(together, the “Proposals”).

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants set forth herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

ARTICLE I

VOTING AGREEMENT

SECTION 1.1 Agreement to Vote for the Proposals. Subject to applicable law,
Mr. Charney agrees, with respect to the Meeting to vote or cause to be voted at
the Meeting all of the shares of Common Stock that he at such time beneficially
owns in favor of the Charter Amendment Proposal and, to the extent Stockholder
Approval is required therefor, the Purchase Right Shares Proposal. As of the
date hereof, Mr. Charney beneficially owns 45,700,866 shares, which amount
includes 777,778 shares of Common Stock that are initially issuable to
Mr. Charney under the Purchase Agreement, dated April     , 2011, between
American Apparel, Inc. and Mr. Charney.

SECTION 1.2 Restrictions on Transfer, Etc. Except as expressly provided for
herein, Mr. Charney agrees, from the date hereof through the Meeting, not to
directly or indirectly Transfer any shares of Common Stock owned by Mr. Charney
as of the date hereof or otherwise restrict his ability freely to exercise all
voting rights with respect thereto, unless the transferee agrees to be bound
hereby pursuant to a joinder or separate voting agreement in form reasonably
acceptable to the Purchasers. Notwithstanding the foregoing, Mr. Charney may
make Transfers of shares of Common Stock to any person controlled by
Mr. Charney, other than the Company, and for estate planning or similar
purposes, so long as, in each case, Mr. Charney



--------------------------------------------------------------------------------

retains control over the voting and disposition of such shares of Common Stock
and agrees in writing prior to such Transfer to continue to vote such shares of
Common Stock in accordance with this Voting Agreement. “Transfer” means, with
respect to a security, the sale, grant, assignment, transfer, pledge,
encumbrance, hypothecation or other disposition of such security or the
beneficial ownership thereof (including by operation of law), or the entry into
any contract to effect any of the foregoing, including, for purposes of this
Voting Agreement, the transfer or sharing of any voting power of such security
in respect of the Proposals or the granting of any proxy with respect to such
security in respect of the Proposals.

ARTICLE II

MISCELLANEOUS

SECTION 2.1 No Assignment. This Voting Agreement shall not be assignable by
operation of law (other than in connection with a merger, consolidation or
similar transaction) or otherwise (any attempted assignment in contravention
hereof being null and void). The foregoing shall not restrict any Transfer of
Common Stock permitted pursuant to Section 1.2 above.

SECTION 2.2 Amendment; Waiver. No amendment or waiver of any provision of this
Voting Agreement will be effective with respect to any party unless made in
writing and signed by an officer of a duly authorized representative of such
party or, if such party is an individual, such party. No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. No waiver of any party to this Voting Agreement, as the case may be,
will be effective unless it is in a writing signed by a duly authorized officer
of the waiving party or, if such party is an individual, such waiving party that
makes express reference to the provision or provisions subject to such waiver.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

SECTION 2.3 GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.
THIS VOTING AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS,
EXCEPT TO THE EXTENT GOVERNED BY THE CORPORATE LAW OF THE STATE OF DELAWARE. ANY
ACTION BROUGHT BY ANY PARTY TO THIS VOTING AGREEMENT AGAINST ANOTHER PARTY TO
THIS VOTING AGREEMENT CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS
LOCATED IN THE STATE AND COUNTY OF NEW YORK. THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVE ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION
INSTITUTED HEREUNDER AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE OR BASED UPON FORUM NON CONVENIENS. THE PARTIES EXECUTING
THIS AGREEMENT AGREE TO SUBMIT TO THE IN PERSONAM JURISDICTION OF SUCH COURTS
AND HEREBY



--------------------------------------------------------------------------------

IRREVOCABLY WAIVE TRIAL BY JURY. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR
PROCEEDING IN CONNECTION WITH THIS AGREEMENT BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT
AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF
PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN
ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

SECTION 2.4 Specific Performance. The parties hereby acknowledge and agree that
each party would not have an adequate remedy at law for money damages, and
irreparable damage would occur, in the event that any of the provisions of this
Voting Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that any party shall be
entitled to an injunction or injunctions to prevent breaches of this Voting
Agreement by the other party and to enforce specifically the terms and
provisions of this Voting Agreement against the other party, this being in
addition to any other remedy to which either such party is entitled at law or in
equity, and each party waives (a) the defense in any action for an injunction or
other equitable relief that a remedy at law would be adequate and (b) agrees
that any such action for injunctive relief or specific performance may be
brought in (and hereby irrevocably submits to the jurisdiction of) any federal
or state court in the State of Delaware.

SECTION 2.5 Severability. If any provision of this Voting Agreement or the
application thereof to any person (including the officers and directors of the
parties hereto) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

SECTION 2.6 No Third Party Beneficiaries. Nothing contained in this Voting
Agreement, expressed or implied, is intended to confer upon any person other
than the parties hereto, any benefit, right or remedies.

SECTION 2.7 Counterparts and Facsimile. For the convenience of the parties
hereto, this Voting Agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement. Executed
signature pages to this Voting Agreement may be delivered by facsimile or other
electronic means and such electronic signature pages will be deemed as
sufficient as if physical signature pages had been delivered.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Voting Agreement has been duly executed and delivered
by the parties hereto as of the date first herein above written.

 

 

Dov Charney

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

PURCHASERS:

 

Name:

 

Name:

 

Name:

 

Name:

 

[Signature Page to Voting Agreement]